PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Yamazaki Shunpei, et al.
Application No. 35/509,034
Filing Date: August 8, 2019
Attorney Docket No. 740756-004907
For: PORTABLE INFORMATION TERMINAL
:
:
:	
:         DECISION ON PETITION
:
:
:




This is a decision on the petition under 37CFR 1.55(g), filed October 29, 2021, to accept the certified copies of the foreign applications.

The petition is DISMISSED as unnecessary.

37 CFR 1.55(g) states:  

(1) The claim for priority and the certified copy of the foreign application specified in 35 U.S.C. 119(b) or PCT Rule 17 must, in any event, be filed within the pendency of the application, unless filed with a petition under paragraph (e) or (f) of this section, or with a petition accompanied by the fee set forth in § 1.17(g) which includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in a design application. If the claim for priority or the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and § 1.323.

Further, the time for filing a certified copy of foreign application pursuant to 37 CFR 1.55(f) states:

(1) Application under 35 U.S.C. 111(a). A certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, in an original application under 35 U.S.C. 111(a) filed on or after March 16, 2013, except as provided in paragraphs (h), (i), and (j) of this section. The time period in this paragraph does not apply in a design application. (Emphasis added)

Since the time period for filing the certified copy of the foreign application under 37 CFR 1.55(f) does not apply to a design application and the petition under 37 CFR 1.55(g) was filed prior to the issuance of the instant application, the petition submitted on October 29, 2021 is unnecessary. 

The Office acknowledges receipt of the certified copies of Japanese Patent Application Nos. 2019-004230 and 2019-004229 received on October 29, 2021.  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions